DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 02/26/2021 places the Application in condition for allowance.

Election/Restrictions
Claims 8-10 are rejoined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Choi et al. (KR 10-2017-0012962 A) (refer to online machine translation as provided) in view of Choi et al. (KR 10-0846139 B1) (hereafter referred as “Choi II”) (refer to online machine translation as provided) is the closest prior art. 
Choi discloses a method for manufacturing a solid state battery comprises the following steps ([0064-0071]) of: preparing and carrying out stacking in the order of a cathode, a solid electrolyte, and an anode (see paragraph [69], which reads on instant claimed steps S10 and S20); removing, through press pressing, pores present in the battery, and forming an integrated electrode having an increased contact area between particles (see paragraph [71]); and applying solid electrolyte slurry to each of a porous cathode and a porous anode so as to perform infiltration such that the solid electrolyte permeates into an electrode layer (see paragraph [68]), and therefore forming instant claimed electrode assembly (step S30), wherein the solid electrolyte slurry is prepared by melting a sulfide-based solid electrolyte precursor and a solid electrolyte binder in a solvent (see paragraph [64]), and with respect to the stacked battery, a solid electrolyte having high ion conductivity is synthesized by being thermally treated at a temperature of 150-250 ° C in vacuum state (see paragraph [70]). 
However, Choi does not disclose mixing a crosslinking initiator with a solvent so as to prepare a crosslinking agent solution; and impregnating electrode assembly into the solution and subsequently warming the assembly to form the electrode assembly at a temperature range such that crosslink is initiated and performed in the electrode assembly. 
Choi II discloses a crosslinkable coating solution is prepared (see claim 1) and a membrane is impregnated into the prepared coating solution so as to form a crosslinkable coating layer on the surface of the membrane (see claim 1). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the crosslinking method as taught by Choi II in the method of Choi to improve the interfacial stability between the layers, as shown by Choi II (see Abstract).
Choi as modified by Choi II discloses that thermally treated at a temperature of 150-250 ° C in vacuum state (see paragraph [70]) of Choi) which is interpreted to read on the temperature range such that crosslink is initiated and performed in the electrode assembly.
The claimed method relates is different from the Choi and Choi II, at least in that the crosslinking initiator is separately provided after forming the electrode assembly, and provides that a binder polymer resin contained in the positive electrode, negative electrode and solid electrolyte layer will be crosslinked to form an interlayer continuous phase. In particular, the crosslinking is performed only after the electrode assembly is totally impregnated over the whole electrode assembly. As a result of this difference, according to the claimed invention, there is be “an interlayer continuous phase at the interface between the negative electrode and the solid polymer electrolyte layer and at the interface between the positive electrode and the solid polymer electrolyte layer.” Thus, the electrode assembly will have a strong three-dimensional network. This strong three-dimensional network improves ion conductivity of the electrode assembly, with improved processibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721